Citation Nr: 0414806	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for service-connected 
right ear hearing loss. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.



FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss is 
manifested by Level I hearing acuity prior to August 19, 2002 
and Level III hearing acuity from August 19, 2002. 

2.  The veteran is not deaf in the nonservice-connected left 
ear.

3.  The veteran's service-connected right ear hearing loss 
does not demonstrate exceptional patterns of hearing 
impairment.

4.  The evidence does not show that the service-connected 
right ear hearing loss causes marked interference with 
employment or necessitated any frequent periods of 
hospitalization.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Table VI, Table VIA, and 
Table VII, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that the veteran has been fully apprised of 
the evidence needed to substantiate his claim and the reasons 
for the rating assigned.  In this regard, the Board notes 
that the RO provided the veteran with a copy of the August 
1999 rating decision, November 1999 Statement of the Case 
(SOC), February 2001 Supplemental Statement of the Case 
(SSOC), May 2001 SSOCs, December 2001 rating decision, 
December 2001 SSOC, and October 2003 SSOC.  These documents 
also advised the veteran that disability evaluations for 
hearing impairment are derived from a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, the type of 
evidence necessary to substantiate the veteran's claim is 
limited to audiological evidence of the severity of his 
hearing that conforms with VA regulation, 38 C.F.R. § 4.85 
(2003).  The RO fulfilled its "duty to assist" obligation 
under the VCAA in affording the veteran the audiological 
examinations necessary to substantiate his claim.  
Nevertheless, in the December 2001 SSOC under the "reasons 
and bases" section, the Decision Review Officer (DRO) 
advised the veteran that "[i]f there [was] any additional 
evidence relevant to the claim (such as any private treatment 
or evaluations for the hearing loss), the veteran should 
inform [the RO] (and he should identify such evidence)."  
The RO added that "[f]ull duty to assist will be afforded 
him in obtaining this evidence."  Thus, the RO extended the 
opportunity to the veteran to advise the RO of any 
outstanding information or evidence that the veteran deemed 
pertinent to his claim, and the RO clearly outlined the 
delegation of responsibility between the RO and the veteran 
in procuring any evidence identified by the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The October 2003 SSOC shows that the veteran was further 
advised of the delegation of responsibility under the VCAA 
between claimants and the VA in procuring evidence necessary 
to substantiate the claim.  The 2003 SSOC also provided the 
veteran with notice of the laws and regulations pertinent to 
his claim, including the law and implementing regulations of 
the VCAA.  For these reasons, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  Id.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA must be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore it was impossible for VA 
to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
The Pelegrini decision imposes an erroneous retroactive 
application of the law.  Nevertheless, while the notice 
provided to the veteran in December 2001 and October 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  Also, in 
the December 2001 notice, the RO essentially asked the 
veteran to provide any information or evidence in the 
veteran's possession that pertained to the claim. 38 C.F.R. 
§ 3.159 (b)(1) (2003).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in February 1999 and 
December 2000.  The RO obtained VA treatment records, which 
included the results of an audiology examination conducted on 
August 19, 2002 .  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
Nevertheless, the method by which hearing loss disability 
evaluations are determined was not changed.  The new 
regulations now provide for cases of exceptional hearing 
loss.  The veteran was advised of the regulatory changes in 
the February 2001 SSOC.  The February 2001 SSOC shows that 
the RO considered the veteran's disability under the rating 
criteria in effect both prior to and after June 10, 1999.  

According to several statements of record, the veteran 
contends that his right ear hearing disability interfered 
with his ability to fulfill his job requirements as a police 
radio dispatcher, a position he held for fifteen years.  He 
relates that he was ultimately laid off as a result in 
"1988."  He maintains that he was forced to take a job as a 
"street maintenance worker" that paid less.  

The February 1999 VA examination report shows that 
audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
70
80
48
LEFT
15
5
10
35
16

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  

The December 2000 VA examination report shows that 
audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
70
80
48
LEFT
15
5
15
40
19

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

An August 19, 2002 VA audiology record shows that audiometric 
testing revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
35
80
90
58
LEFT
25
10
25
45
26

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 80 percent in the left ear.

Where service-connection is in effect for defective hearing 
in only one ear, in the absence of bilateral deafness, the 
nonservice-connected ear is treated as normal for rating 
purposes and assigned the numeral designation of Level I.  
Veterans' Benefits Act of 2002, Pub. L. No. 107-330 (amending 
38 U.S.C. § 1160(a)(3)); 38 C.F.R. § 4.85(f)(2003).  The 
above audiometric test results show that the veteran is not 
deaf in his left ear.  The veteran has slight hearing loss at 
4000 Hz with speech discrimination scores of 100 percent and 
80 percent.  Thus, the left ear must be considered normal for 
rating purposes in this appeal.   

The veteran's service-connected right ear hearing loss has 
been evaluated under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100 of VA's rating schedule for evaluating 
hearing impairment.  Under Diagnostic Code 6100, a maximum 
schedular rating of 10 percent is assigned where hearing is 
at Level X or XI for one ear and Level I for the other.  At 
the February 1999 VA audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear 
(puretone threshold average 48, speech discrimination score 
100%) and Level I (for ratings purposes) hearing acuity in 
the nonservice-connected left ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI.  At the December 2000 VA 
audiological examination, the veteran demonstrated Level I 
hearing acuity in the right ear (puretone threshold average 
48, speech discrimination score 100%) and Level I (for 
ratings purposes) hearing acuity in the nonservice-connected 
left ear.  Id.  The August 2002 VA audiological examination 
shows that the veteran demonstrated Level III hearing acuity 
in the right ear (puretone threshold average 58, speech 
discrimination score 80%) and Level I (for ratings purposes) 
hearing acuity in the nonservice-connected left ear.  Id.  
The percentage evaluation derived from Table VII of 38 C.F.R. 
§ 4.85 based on the foregoing hearing levels demonstrated at 
each of the audiological examinations was 0.  Accordingly, 
the veteran's right ear hearing impairment warrants the 
currently assigned noncompensable evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VII (2003).  

The veteran's right ear hearing loss does not demonstrate the 
exceptional patterns of hearing impairment described under 
the provisions 38 C.F.R. § 4.86 (2003).  The audiological 
examination reports show that the puretone thresholds at each 
of the four specified frequencies were not all 55 decibels or 
more in the right ear.  38 C.F.R. § 4.86(a) (2003).  
Additionally, the puretone thresholds were not 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz in 
the right ear.  38 C.F.R. § 4.86(b) (2003).  Accordingly, the 
Board finds that the veteran's right ear hearing loss more 
closely approximates the criteria for the currently assigned 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  Moreover, the Board notes that the veteran's 
right ear hearing loss does not warrant a compensable rating 
under rating criteria in effect both prior to and after June 
10, 1999.   

The veteran contends that he is entitled to an extraschedular 
rating based on the impact of the right ear hearing loss on 
his employment as a police radio dispatcher.
VA treatment records include a January 2001 record, in which 
Dr. R.M. noted that the veteran had a hearing problem and 
that he might have difficulty using 2-way voice traffic 
phones.  An April 2001 VA record shows that Dr. M.J.R. noted 
that the veteran suffered from high-frequency hearing loss.  
Dr. M.J.R. maintained that this type of hearing loss had 
resulted in difficulty understanding speech in any setting 
where background noise was present.  Dr. M.J.R. noted that 
consequently, the veteran would be expected to have some 
difficulty hearing phones and conversation on two-way radios 
amongst other situations where background noise interfered 
with his ability to understand speech clearly.  Dr. M.J.R. 
concluded that since the hearing loss involved high 
frequencies, speech intelligibility suffered as soon as 
competing background noise was manifest.  

The foregoing evidence shows that the veteran's right ear 
hearing loss most likely impacted his ability to perform his 
job requirements as a police radio dispatcher.  That the 
veteran's right ear hearing loss excludes him from performing 
in certain types of jobs is not a basis upon which disability 
ratings are assigned.  Rather, it is the extent to which the 
veteran's right ear hearing loss interferes with his ability 
to perform in any type of job in any earning capacity.  The 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  As reported by the veteran, he was 
able to obtain subsequent gainful employment as a sidewalk 
inspector from 1988 to May 2002-the month in which he last 
worked.  Most significantly, the medical evidence shows that 
multiple service-connected disabilities-in particular, a 
psychiatric disorder-interfered with the veteran's ability 
to maintain gainful employment.  The veteran is currently in 
receipt of a 100 percent evaluation for his service-connected 
psychiatric disorder under Diagnostic Code 9210, which 
contemplates total occupational impairment.   Therefore, the 
Board cannot find that right ear hearing loss, by itself, 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), such that 
application of the regular schedular standards is rendered 
impracticable.   The veteran may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the veteran for the actual impairment of his earning capacity 
and thereby violate the rule against pyramiding.  38 C.F.R. § 
4.14 (2003).

There is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right ear hearing loss.   Moreover, there is no evidence that 
the veteran's right ear hearing loss necessitated any 
frequent periods of hospitalization.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected right ear hearing 
loss is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



